PER CURIAM:
Oronde S. Mabry, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no reversible error because Mabry is not entitled to relief under Alleyne v. United States, — U.S. —, 133 S.Ct. 2151, 186 L.Ed.2d 314 (2013). Accordingly, we grant leave to proceed in forma pauperis and affirm the district court’s order. Mabry v. Wilson, No. 3:13-cv-00545-REP, 2014 WL 879355 (E.D.Va. *148Mar. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.